Citation Nr: 1814685	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for benefits under the Veterans Retraining Assistance Program (VRAP) for the term from January 2014 to May 2014.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to September 1986 and from April 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The Veteran initially indicated that he desired a hearing before a Veterans Law Judge.  He subsequently withdrew this request.  As such, the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran, who otherwise meets the basic eligibility requirements for VRAP benefits, was not enrolled as a full-time student from January 2014 to May 2014, for VRAP benefits purposes.


CONCLUSION OF LAW

Basic eligibility for VRAP benefits is not established for the January 2014 to May 2014 term.  38 U.S.C. § 4100 (West 2014); Pub. L. No. 112-56, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP).  See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, signed into law by the President, and is set forth as a note in 38 U.S.C. § 4100.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. VRAP § 211(b).

Pursuant to the VRAP, an eligible Veteran must be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be or have been in the last 180 days enrolled in a Federal or state job training program.  VRAP § 211(e).

The VRAP ended on March 31, 2014.  However, as the Veteran's appeal for benefits has been pending since February 2014, a decision on whether he is eligible for VRAP benefits is warranted.

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C. § 3452(b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b). 

"Full-time" enrollment in a professional accredited and equivalent program involving standard collegiate courses, including cooperative and external degree programs, is 14 semester hours or equivalent.  See 38 C.F.R. §§ 21.4270(c), 21.4272(a).  Nonetheless, when the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement and such minimum hours will be considered full-time.  38 C.F.R. § 21.4270(c) Note 2. 

When a term is not a standard semester as defined in 38 C.F.R. § 21.4200(b), VA will determine the equivalent for full-time training by: (i) multiplying the credits to be earned in the term by 18 if credit is granted in semester hours, and (ii) dividing the product by the number of whole weeks in the term.  38 C.F.R. § 21.4272(g)(1).

In determining whole weeks for the formula, VA will: (i) determine the number of days from the beginning to the end of the term as certified by the educational institution, subtracting any vacation period of seven days or more; (ii) divide the number of days in the term by seven; (iii) disregard a remainder of three days or less; and (iv) consider four or more days to be a whole week.  38 C.F.R. § 21.4272(g)(2).

The quotient resulting from the use of the formula is called equivalent credit hours. VA treats equivalent credit hours as credit hours for measurement purposes.  38 C.F.R. § 21.4272(g)(3).

VA has denied the claim only on the basis that the Veteran was not a full-time student.  Therefore, the other criteria for the VRAP benefits have apparently been met, and the only issue in this case is whether the Veteran was a full-time student during the term from January 2014 to May 2014.

The Veteran maintains that he was enrolled as a full-time student at North Florida Community College (NFCC) for the time period from January 2014 to May 2014.  In support of his claim, he has submitted a sheet indicating that he was enrolled in four separate classes for a total of 12 credit hours during this time period.  He has indicated that this demonstrates that he was enrolled on a full-time basis.  

Documents associated with the record reveal that in a February 2014 e-mail to the Veteran, the Admission and Records Specialist for VA Enrollment Services for NFCC indicated that she knew that the Veteran was currently a full-time student; however, she stated as she had previously explained to the Veteran, she could not certify him for all of his courses because they were not required for his AA Degree.  She noted that she had certified out and rounded out his certification for Fall Term, which was only allowed once per program. 

In March 2014, VA confirmed with the school certifying official that the Veteran was enrolled in 6 hours for the term January 2014 to May 2014 and was not full time.  

The Veteran has indicated that he is not in agreement with the Admissions Records Specialist at NFCC.  He maintains that as he is a full-time student he should be receiving the VRAP benefit.  The Board certainly is sympathetic to the Veteran's situation; however, as noted above certain classes cannot be considered part of the Veteran's "program of education" with respect to his associate's degree, as certified by his school.  As such, he was not "full-time" for the January 2014 to May 2014 term for purposes of VRAP benefits.  

As the Veteran was enrolled in less than 12 semester hours towards his program (from January 2014 to May 2014), his enrollment is considered to be less than full-time.  The requirement for full-time enrollment for that semester is not met.  The Board is without authority to mediate any dispute between the Veteran and the school as to classes available or to waive VRAP program requirements.  Therefore, the claim is denied.  While sympathetic to the Veteran's arguments, the Board is without legal authority to grant entitlement to VRAP benefits from January 2014 to May 2014 on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Eligibility for VRAP benefits for the January 2014 to May 2014 term is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


